department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date mar - uniform issue list contact person identification_number telephone number tod d2 employer_identification_number legend b c dear sir or madam we have considered your letters dated date and date in which you requested certain rulings with respect to b's operation of c as explained more fully below b is exempt from federa income_tax under sec_501 of the internal_revenue_code the code and is classified as a publicly_supported_organization under sec_509 b's purpose is to promote the interest of and to educate the general_public in decoy carvings and baymen's artifacts to acquire artifacts for display in its museum and to conserve natural_resources and wildlife b began operating c in date as a re-creation of a 19th- and early 20th-century local maritime village and as an extension of its original museum b's purpose in operating c is to preserve present and interpret the maritime history heritage and environment of the local coastal area and the contributions of its baymen c currently consists of existing structures and structures under construction on a site of acres c will consist of at least structures on acres upon completion a reconstructed yacht club will house free to the public a number of maritime exhibits and it will also sell admission tickets to c and is designed to restrict access to the related literature remainder of the village to members and those with admission tickets the second floor will house exhibits and may house a gift shop the third floor will be used as classroom space and may be rented out as a meeting hall when not used as a classroom a restaurant will be open to c's patrons and the public ona year-round basis and will be staffed by volunteers and paid employees the restaurant will not be advertised directly to the public but only through the c brochure the restaurant is not directly visible from the main road and no convenient parking exists other than the c lot the primary purpose of the restaurant is to provide patrons with a convenient eating place and allow them more time to appreciate the exhibits and presentations given at c food selection is primarily simple seafood dishes however general fare is also available the gift shop is also staffed both by volunteers and paid employees it offers items such as miniature boats and lighthouses books on maritime history waterfowl decoy carving and finishing supplies and kits and paintings portraying different aspects of the baymen's life it also sells clothing containing the c logo materials_and_supplies needed for classes offered at c and various knick-knacks and guest amenities the income from these activities will be used in furtherance of b's activities in the operation of c the following rulings are requested whether the operation of c including the restaurant gift shop and hall rental affects b's tax-exempt status under sec_501 of the code and whether the restaurant gift shop and hall rental are considered unrelated trades_or_businesses under sec_513 of the code whether the sale of items from the gift shop at c constitutes an unrelated_trade_or_business under sec_513 of the code sec_501 of the code exempts from federal_income_tax organizations that are organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes sec_1_501_c_3_-1 of the federal_income_tax regulations the regujations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_511 of the code imposes a tax on the unrelated_business_taxable_income of organizations described in sec_501 sec_512 of the code provides that the term unrelated_business_taxable_income means the gross_income derived by any organization from any unrelated_trade_or_business regularly carried on by it less deductions which are directly connected with the carrying on of such trade_or_business both computed with the modifications provided in sec_512 sec_512 of the code excludes from the definition of unrelated_business_taxable_income all rents_from_real_property sec_1_512_b_-1 of the regulations provides that in general rents from real and personal_property and the deductions directly connected therewith are excluded in computing unrelated_business_taxable_income sec_1_512_b_-1 of the regulations provides that for purposes of sec_1 c payments for the use or occupancy of rooms and other space where services are also rendered to the occupant such as for the use or occupancy of rooms or other quarters in hotels boarding houses or apartment houses furnishing hotel services or in tourist camps or tourist homes motor courts or motels or for_the_use_of occupancy of space in parking lots warehouses or storage garages does not constitute rent from real_property generally services are considered rendered to the occupant if they are primarily for his convenience and are other than those usually and customarily rendered in connection with the rental of rooms or other space for occupancy only sec_513 of the code provides that the term unrelated_trade_or_business means any trade_or_business the conduct of which is not substantially related aside from the need of such organization for income or funds or the use it makes of the profits derived to the exercise or performance by such organization of its charitable educational or other purpose or function constituting the basis for its exemption under sec_501 except that such term does not include any trade_or_business in which substantially_all the work in carrying on such trade_or_business is performed by the organization without compensation or which is carried on in the case of an organization described in sec_501 by the organization primarily for the convenience of its members students patients officers or employees or which is the selling of merchandize substantially_all of which has been received by the organization as gifts or contributions sec_513 of the code provides that the term trade_or_business includes any activity which is carried on for the production_of_income from the sale_of_goods or the performance of services an activity does not lose identity as a trade_or_business merely because it is carried on within a larger aggregate of similar activities or within a larger complex of other endeavors which may or may not be related to the exempt purposes of the organization sec_1_513-1 of the regulations provides that in general any activity of an exempt_organization which is carried on for the production_of_income and which otherwise possesses the characteristics required to constitute a trade_or_business within the meaning of sec_162 of the code is a trade_or_business for purposes of sections of the code further the term trade_or_business generally includes any activity carried on for the production_of_income from the sale_of_goods or the performance of services sec_1_513-1 of the regulations provides that in determining whether gross_income from a trade_or_business is regularly carried on within the meaning of sec_512 of the code regard must be had to the frequency and continuity with which the activities productive of the income are conducted and the manner in which they are pursued sec_1_513-1 of the regulations provides that in general gross_income derives from unrelated_trade_or_business within the meaning of sec_513 of the code if the conduct of the trade_or_business is not substantially related other than through the production of funds to the purposes for which exemption is granted the presence of this requirement necessitates an examination of the relationship between the business activities which generate the particular income in question and the accomplishment of the organization's exempt purposes sec_1_513-1 of the regulations provides that trade_or_business is related to exempt purposes in the relevant sense only where the conduct of the business activities has causal relationship to the achievement of exempt purposes and is substantially related for purposes of sec_513 of the code only if the causal relationship is a substantial one thus for the conduct of trade_or_business from which a particular amount of gross_income is derived to be substantially related to purposes for which exemption is granted the production or distribution of the goods or the performance of the services from which the gross_income is derived must contribute importantly to the accomplishment of those purposes where the production or distribution of the goods or the performance of the services does not contribute importantly to the accomplishment of the exempt purposes of an organization the income from the sale of the goods or the performance of the services does not derive from the conduct of related trade_or_business whether activities productive of gross_income contribute importantly to the accomplishment of any purpose for which an organization is granted exemption depends in each case upon the facts and circumstances involved revrul_73_104 1973_1_cb_263 describes an organization that operates an art museum the museum offers for sale to the general_public greeting cards that display printed reproductions of selected works from the museum's collection and from other art collections the organization sells the cards in the shop it operates in the museum it also publishes a catalogue in which it solicits mail orders for the greeting cards in addition the shop sells the cards at quantity discounts to retail stores the ruling states that the sale of greeting cards displaying printed reproductions of art works contributes importantly to the achievement of the museum's exempt purposes by stimulating and enhancing public awareness interest and appreciation of art moreover a broader segment of the public may be encouraged to visit the museum itself to share in its educational functions and programs as a result of seeing the cards the fact that the cards are promoted and sold ina clearly commercial manner at a profit and in competition with commercial greeting card publishers does not alter the fact of the activity’s relatedness to the museum's exempt_purpose accordingly it is held that these sales activities do not constitute unrelated_trade_or_business under sec_513 of the code revrul_73_105 1973_1_cb_264 describes an organization that operates an art museum devoted to the exhibition of american folk art offers for sale to the general_public reproductions of works in the museum's own collection and reproductions of artistic works from the collections of other art museums and instructional literature concerning the history and development of art and in particular of american folk art also sold in the shop are scientific books and various souvenir items relating to the city in which the museum is located the ruling states that the sale of reproductions of works from the museum's own collections and reproductions of artistic works not owned by the museum it operates in a shop in the museum that _ contribute importantly to the achievement of the museum's exempt educational purpose by making works_of_art familiar to a broader segment of the public thereby enhancing the public's understanding and appreciation of art the same is true with respect to literature relating to art accordingly it is held that these sales activities do not constitute unrelated_trade_or_business under sec_513 of the code on the other hand scientific books and souvenir items relating to the city where the museum is located have no causal relationship to art or to artistic endeavor and therefore the sale of these items does not contribute importantly to the accomplishments of the organization's exempt educational purpose the fact that some of the items could ina different context be held related to the exempt educational purpose of some other exempt educational_organization does not change the conclusion that in this context they do not contribute to the accomplishment of this organization's exempt educational purpose additionally the sales of such items does not lose identity as a trade_or_business merely because the museum also sells articles which do contribute importantly to the accomplishment of its exempt_function accordingly it is held that the sale of those articles having no relationship to american folk art or to art generally constitute unrelated_trade_or_business under sec_513 of the code revrul_74_399 1974_2_cb_172 describes an organization that operates an art museum the museum's facilities include a dining room cafeteria and snack bar the eating facilities are open to the museum staff employees and members of the public visiting the museum and are of a size commensurate with accommodation of these special groups of patrons the facilities are accessible from the museum's galleries but not directly accessible from the street the patronage of the eating facilities by the general_public is not directly or indirectly solicited nor are the facilities contemplated or designed to serve as a public restaurant but merely to serve the exempt purposes of the museum profits if any are dedicated to the furtherance of the purposes for which the museum is organized and operated the ruling states that the operation of the eating facilities within the museum premises helps to attract visitors to the museum exhibits because there are places of refreshment in the museum visitors are able to devote a greater portion of their time and attention to the museum's collection exhibits and other educational facilities than would be the case if they had to interrupt or terminate their tours of the museum to seek outside eating facilities at mealtime the eating facilities also enhance the efficient operation of the entire museum by enabling the museum staff and employees to remain on its premises throughout the workday thus the museum's operation of the eating facilities is a service that contributes importantly to the accomplishment of its exempt purposes accordingly the operation of the eating facilities by the museum under the particular circumstances is substantially related to the museum's exempt purposes and consequently is not unrelated_trade_or_business within the meaning of sec_513 of the code revrul_69_178 1969_1_cb_158 describes an organization exempt from federal_income_tax under sec_501 of the code but subject_to the tax imposed by sec_511 that permits its members and outside individuals and groups to use its hall for a fee the individuals or groups normally use the facilities for a single afternoon or evening but at the most for periods of two or three days the agreement to use the facilities is usually verbal only utilities and janitorial services are provided the ruling states that since the charges are made for the use and occupancy of space in real_property arid only utilities and janitorial services are provided the receipts constitute rental income the fact that the use is only for short periods of time does not destroy the character of the receipts accordingly it is held that the income received constitutes rent from real_property within the meaning of sec_512 of the code and thus is excluded in determining unrelated_business_taxable_income issue analysis whether the operation of c including the restaurant gift shop and hall rental represents a substantial nonexempt purpose that would cause the revocation of b's exempt status under sec_501 of the code b is organized and operated for educational_purposes its activities educate the general_public about decoy carvings baymen’s artifacts and the conservation of natural_resources and wildlife the operation of c enhances b's educational_purposes c is a re-creation of a typical local maritime village through the re-creation of historical structures representing the various trades and crafts unique to the local maritime region through the exhibit of baymen's tools decoys and boats and through demonstrations instructional classes and workshops c educates the public about the maritime history and environment of the area and about the contributions of its baymen in so doing c is furthering the exempt purposes of b among the activities engaged in at c are the operation of a gift shop and a restaurant and the rental of meeting space these activities attract visitors to c and produce income used to fund the operation of c therefore these activities help to further b's exempt purposes since the operation of c by b is for the primary purpose of furthering b's educational_purposes and the operation of a gift shop and restaurant and the renting of meeting space is in furtherance of those purposes the operation of c including the restaurant gift shop and hall rental by b will not cause the revocation of b's exempt status under sec_501 of the code issue whether the sale of items from the gift shop constitutes unrelated_trade_or_business under sec_513 of the code although b is exempt from federal_income_tax under sec_501 of the code it is stil subject_to tax on income derived from any unrelated_trade_or_business regularly carried on by it b's gift shop sales activities constitute a trade_or_business which is regularly carried on within the meaning of sec_513 of the code the real issue is whether taxpayer's sales activities are substantially related to its exempt purposes to determine if the sale of an item by a museum is related to its exempt_purpose it is necessary to ascertain the museum's primary purpose for selling the item where the primary purpose behind the production and sate of the item is utilitarian ornamental a souvenir in nature or only generally educational in nature it should not be considered substantially related within the meaning of sec_513 of the code however where the primary purpose behind the production and sale of the item is to further the organization's exempt_purpose the sale is related and income earned from that sale is exempt a number of factors must be considered in analyzing the primary purpose underlying the sale of each item to determine whether sales activities are related these factors include the degree of connection between the item and the museum's collection as well as the extent to which the item relates to the form and design of the original item size and location as well as the accuracy of the representation relative to the article sold must be taken into account the overall impression conveyed by the article is another factor gains from viewing or using the article relates to the subject matter of the original article picture or likeness substantial relatedness would be established if the non-charitable use or function predominates the sale would be unrelated if the dominant impression one items that are reproductions or adaptations of articles displayed in b's collections and‘ exhibits would generally constitute related trade_or_business the sale of merchandise that either enhances the public's understanding or appreciation of loca maritime history heritage and environment contributes importantly to b's exempt_purpose and would constitute related trade_or_business items sold that are only generally educational but that do not promote an understanding or appreciation of local maritime history heritage and environment have no causal relationship with b's function and would constitute unrelated_trade_or_business under sec_513 of the code similarly items sold that are only utilitarian in nature such as clothing souvenirs and guest amenities have no causal relationship with b's exempt_function and would be unrelated_trade_or_business under sec_513 of the code issue whether the operation of the restaurant by b constitutes unrelated_trade_or_business under sec_513 of the code as discussed in revrul_74_399 supra the operation of an eating facility that helps to attract visitors to a museum and enhances the efficient operation of the entire museum by enabling the staff and employees to remain on its premises throughout the workday may contribute importantly to the accomplishment of the museum's exempt purposes and would not constitute unrelated_trade_or_business this is particularly true where patronage of the eating facilities by the general_public is not directly or indirectly solicited and where the facilities are not designed to serve as a public restaurant but merely to serve the exempt purposes of the museum b's operation of the restaurant is similar to that of the organization in revrul_74_399 although the restaurant is accessible directly from the street it is not advertised directly to the public and is not visible from the main road the restaurant is not designed to serve as a public restaurant but only as a convenient eating place for visitors and employees of c consequently b's operation of its restaurant in this manner is a service that contributes importantly to the accomplishment of b's exempt purposes and is not unrelated_trade_or_business within the meaning of sec_513 of the code issue whether the rental of meeting space constitutes unrelated_trade_or_business under sec_513 of the code b's receipts from the rental of meeting space constitutes rental income within the meaning of sec_512 of the code and thus is excluded is determining b's unrelated_business_taxable_income so long as any services b might render in connection with the rental of the meeting space are those usually and customarily rendered in connection with the rental of rooms or other space for occupancy only accordingly we rule that b's operation of c including the restaurant gift shop and hall rental is an activity in furtherance of b's exempt purposes and would not cause the revocation of b's exempt status under sec_501 the sale of items that contribute importantly to the accomplishment of b's exempt purposes such as reproductions or adaptations of articles in b's collections and exhibits or the sale of articles that promote the understanding or appreciation of local maritime history heritage or environment generally would not constitute unrelated_trade_or_business under sec_513 of the code on the other hand the sale of items that do not contribute importantly to the accomplishment of b's exempt purposes such as articles that are only generally educational but do not promote an understanding or appreciation of local maritime history heritage or environment as well as the sale of items that are only utilitarian in nature such as clothing souvenirs and guest amenities would constitute unrelated_trade_or_business under sec_513 of the code the operation of the restaurant by b would not constitute unrelated_trade_or_business under sec_513 of the code the receipts from the rental of meeting space would constitute rental income within the meaning of sec_512 of the code and thus would be excluded in determining b's unrelated_business_taxable_income because this ruling letter could help resolve any questions please keep it in your permanent records this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as precedent te ye rdg eaeinaransam antenna a if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely tere fn bedkannra terrell m berkovsky manager exempt_organizations technical group
